Title: General Orders, 22 September 1779
From: Washington, George
To: 


        
          Head Quarters Moore’s House [West Point]Wednesday Septr 22nd 1779.
          Parole Germany—  C. Signs Hopewell. India.
        
        It having been represented by the Commissary General of Issues that the Artificers at the several Posts of the army are served with different rations; The following (upon the recommendation of the Quarter Master General) is to be henceforth issued to all Artificers—One pound and an half of bread or flour a pound and an half of beef or other provision of equal substance—one gill of rum.
      